DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claim 10 is cancelled.
Claims 1-9 and 11-20 are allowed.

Response to Arguments
Applicant’s arguments, see pages 1-2, filed 02/25/2022, with respect to claim 1 have been fully considered and are persuasive in view of the new amendments to the claim. The rejection of claim 1 has been withdrawn. 

Allowable Subject Matter
Claims 1-9 and 11-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 (amended) is allowed because the prior arts of record, including Hsu (US PUB 20090238372) as the closest prior art, which is directed to similar subject matter of the claimed invention, mainly discloses an audio device comprising: a casing comprising a plurality of acoustic drivers, the casing positionable between a first orientation and a second orientation different from the first orientation; a gravity detector to automatically detect the orientation of the casing relative to the direction of the force of gravity, such that the gravity detector can be used to detect when the casing is positioned in the first orientation or positioned in the second orientation; and a first infrared sensor and a second infrared sensor.
However, Hsu, taken alone or in combination with the other said prior art references does not explicitly disclose the following limitations of claim 1: wherein in response to the casing being positioned in the first orientation, the first infrared sensor is enabled so that it is configured to receive infrared signals from an external control device, and the second infrared sensor is disabled, and in response to the casing being positioned in the second orientation, the second infrared sensor is enabled so that it is configured to receive infrared signals from the external control device, and the first infrared sensor is disabled: wherein the audio device is a portion of an audio system comprising the audio device and a subwoofer comprising a separate casing; and wherein the audio device and the subwoofer cooperate to acoustically output audio received from another device, such that the audio device is configured to output a portion of the received audio comprising sounds in a first frequency range, and the subwoofer is configured to output a portion of the received audio comprising sounds in a second frequency range lower than the first frequency range.

Claims 2-9 and 11 are allowed based on their respective dependency from claim 1.

Claim 12 (amended) is allowed because the prior arts of record, including Hsu (US PUB 20090238372) as the closest prior art, which is directed to similar subject matter of the claimed invention, mainly discloses an audio device comprising: a casing having an elongate axis and comprising a plurality of acoustic drivers, the casing positionable between a first orientation and a second orientation different from the first orientation, wherein the second orientation is 90 degrees about the elongate axis of the casing relative to the first orientation; a gravity detector 
However, Hsu, taken alone or in combination with the other said prior art references does not explicitly disclose the following limitations of claim 12: wherein in response to detecting that the casing is positioned in the first orientation, the first infrared sensor is enabled so that it is configured to receive infrared signals from an external control device, and the second infrared sensor is disabled; and in response to detecting that the casing is positioned in the second orientation, the second infrared sensor is enabled so that it is configured to receive infrared signals from the external control device, and the first infrared sensor is disabled; and a first visual indicator and a second visual indicator, wherein: in response to detecting that the casing is positioned in the first orientation, the first visual indicator is enabled so that it is configured to provide visual indications of status, and the second visual indicator is disabled: and in response to detecting that the casing is positioned in the second orientation, the second visual indicator is enabled so that it is configured to provide visual indications of status, and the first visual indicator is disabled.

Claims 13-20 are allowed based on their respective dependency from claim 12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OYESOLA C OJO whose telephone number is (571)272-0848. The examiner can normally be reached Monday through Friday 8:00am to 4:00pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OYESOLA C OJO/Primary Examiner, Art Unit 2654